             Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 1 of 12




       Richard T. Drury (SBN 163559)
  1    richard@lozeaudrury.com
       Rebecca Davis (SBN 271662)
  2    rebecca@lozeaudrury.com
       LOZEAU DRURY LLP
  3    1939 Harrison, Suite 150
       Oakland, CA 94612
  4    Telephone: (510) 836-4200
       Facsimile: (510) 836-4205
  5
       WOODROW & PELUSO, LLC
  6    Patrick H. Peluso*
       ppeluso@woodrowpeluso.com
  7    Taylor Smith*
       tsmith@woodrowpeluso.com
  8    3900 East Mexico Avenue, Suite 300
       Denver, Colorado 80210
  9    Telephone: (720) 213-0676
       Facsimile: (303) 927-0809
10
       *Pro Hac Vice
11
12     Attorneys for Plaintiff and the Class

13                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                   OAKLAND DIVISION
15
1.      MICHELLE SHULTZ, individually and
16      on behalf of all others similarly situated, Case No. 4:20-cv-04375-HSG
17                                                      PLAINTIFF’S RESPONSE IN
2.                           Plaintiff,
18                                                      OPPOSITION TO DEFENDANT’S
3.19    v.                                              MOTION TO STAY
                                                        Date: February 4, 2021
4.20    TTAC PUBLISHING, LLC, a Nevada                  Time: 2:00 p.m.
        limited liability company,                      Courtroom: 2, 4th Floor
21                                                      Hon. Haywood S. Gilliam Jr.
                             Defendant.
22
5.                                             6.
23
24
25
26
27
28     RESPONSE IN OPPOSITION TO                    1
       MOTION TO STAY                                            Case No. 4:20-cv-04375-HSG
           Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 2 of 12




 1   I.     INTRODUCTION
 2          On August 21, 2020, Defendant TTAC Publishing, LLC (“Defendant” or “TTAC”) filed a
 3   Motion to Compel Arbitration of Plaintiff Michelle Shultz’s (“Plaintiff” or “Shultz”) claims for
 4   violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). (Dkt.
 5   14.) The Court denied the Motion to Compel because TTAC’s website layout did not provide
 6   adequate notice of its terms and “Plaintiff is therefore not bound by the Terms and Conditions
 7   generally, or the arbitration provision more specifically.” (Dkt. 23 at 8.) As a result of
 8   Defendant’s failure to demonstrate an enforceable agreement to arbitrate, the Court did not reach
 9   Shultz’s claims that her dispute falls outside the scope of any purported agreement and that
10   TTAC’s purported class action waiver is unconscionable. (See id. at 8, n. 2.) TTAC has since
11   appealed the Court’s order and now asks that this case be stayed pending its appeal. (Dkt. 26, 30.)
12          Notwithstanding Defendant’s failure to timely file its Motion to Stay in accordance with
13   the Court’s instructions,1 TTAC’s arguments for staying this matter are meritless. The factors
14   considered in this Circuit for staying a case pending appeal do not favor Defendant’s position.
15   TTAC has not, and indeed cannot, make a strong showing that it is likely to succeed in its appeal.
16   The Court’s conclusion comports squarely with the Ninth Circuit’s Nguyen decision, and the
17   district court cases cited by TTAC in support of its contrary conclusion are readily
18   distinguishable. Likewise, the “irreparable harm” that Defendant claims it will suffer would occur
19   only if the Parties entered into an enforceable agreement to arbitrate—they did not, and even if
20   the agreement proffered were valid, Shultz’s claims fall outside the scope of TTAC’s alleged
21   arbitration clause. Staying this matter would severely and unnecessarily delay progress and
22   resolution of this matter, which would harm Plaintiff’s ability to pursue relief. Accordingly, the
23   Court should deny the Motion to Stay.
24   II.    ARGUMENT
25
     1
26     “Within two weeks from today (November 24th), counsel for defendant shall file a motion to
     stay if it appeals the order denying the motion to compel arbitration.” (Dkt. 25.) TTAC did not
27   file its motion until December 2, 2020, more than a week after it filed notice of its appeal.
28   RESPONSE IN OPPOSITION TO                         2
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 3 of 12




 1          As TTAC notes in its Motion, the decision of “[w]hether to issue a stay pending appeal is
 2   ‘an exercise of judicial discretion ... to be guided by sound legal principles.’” Mohamed v. Uber
 3   Techs., et al, 115 F. Supp. 3d 1024, 1027 (N.D. Cal. 2015) (quoting Nken v. Holder, 556 U.S.
 4   418, 433–34, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009)). Courts in the Ninth Circuit weigh four
 5   factors, which are similar to the factors analyzed when considering a preliminary injunction:
 6          (1) whether the stay applicant has made a strong showing that he is likely to succeed
 7          on the merits; (2) whether the applicant will be irreparably injured absent a stay;
 8          (3) whether issuance of the stay will substantially injure the other parties interested
 9          in the proceeding; and (4) whether the public interest favors a stay.
10   Mohamed, 115 F. Supp. 3d at 1027–28; see also Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th
11   Cir. 2011). As explained below, the balance of these factors weighs against TTAC’s request to
12   stay these proceedings.
13          A.      Defendant Cannot Make A Strong Showing That Its Appeal Is Likely To
14                  Succeed.
15          The first factor—likelihood of success on the merits—does not require a movant to show
16   that success is more likely than not, but “it must make a ‘strong showing’ on the merits.”
17   Mohamed, 115 F. Supp. 3d at 1028. The Ninth Circuit considers these factors on a continuum,
18   such that “where only…a lesser showing [of success] is made, the appellant must further
19   demonstrate that the balance of the hardships absent a stay tips ‘sharply’ in its favor.” Id. (citing
20   Morse v. Servicemaster Global Holdings, Inc., No. C10–628–SI, 2013 WL 123610, at *1–2
21   (N.D.Cal. Jan. 8, 2013). Here, TTAC fails to make a strong showing of success.
22          Defendant begins by making an unusual claim that Plaintiff “never disputed” the existence
23   of an enforceable agreement between herself and TTAC—as a result, TTAC imagines a “implicit
24   admission” by Shultz that she agreed to mandatory arbitration. (Dkt. 30 at 3.) This position is
25   indefensible, as Shultz repeatedly contended in her response to the Motion to Compel that
26   Defendant’s adhesion terms were not enforceable against herself. (See, e.g., Dkt. 18 at 2, 4–7, 9–
27
28   RESPONSE IN OPPOSITION TO                          3
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 4 of 12




 1   10, 11) (“Without adequate notice, Plaintiff could not and did not manifest assent to those term[s],
 2   and there is no enforceable agreement to arbitrate her claims.”). Shultz disputed the existence of
 3   any agreement to arbitrate, and the Court agreed in finding that she could not be bound “by the
 4   Terms and Conditions generally, or the arbitration provision more specifically” because TTAC’s
 5   website layout was insufficient to put Plaintiff (or other visitors) on notice of the terms. (Dkt. 23
 6   at 8.) Defendant’s argument grossly misrepresents Plaintiff’s arguments that informed the Court’s
 7   denial of the Motion to Compel, and it does not demonstrate any likelihood of success on appeal.
 8          The remainder of TTAC’s claim that it is likely to succeed on appeal is based on
 9   Defendant’s belief that its website layout was “at least as conspicuous, if not more so” than others
10   that have been found sufficient. (Dkt. 30 at 3.) But the district court cases cited by Defendant are
11   distinguishable, and what TTAC characterizes as “disparate treatment” is, in reality, a reflection
12   of its website’s deficiencies and similarity to the layout held to be insufficient in Nguyen.
13          As a reminder, the Nguyen court held that “the proximity or conspicuousness of the
14   hyperlink alone is not enough to give rise to constructive notice,” especially where the website
15   otherwise failed to admonish website users to actually review the terms of use before proceeding.
16   Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1178 (9th Cir. 2014). “[W]here a website makes
17   its terms of use available via a conspicuous hyperlink on every page of the website but otherwise
18   provides no notice to users nor prompts them to take any affirmative action to demonstrate assent,
19   even close proximity of the hyperlink to relevant buttons users must click on—without more—is
20   insufficient to give rise to constructive notice.” Id. at 1178–79.
21          Like the website in Nguyen, TTAC’s website did not require or even admonish users to
22   read the terms and conditions; though it featured a checkbox next to the statement “I agree to the
23   terms and conditions,” the checkbox is already checked when a customer navigates to the
24   checkout page which means that a user “does not have to click on the checkbox itself to manifest
25   her assent.” (Dkt. 23 at 6.) The Court went further and listed several reasons why TTAC’s website
26   layout “makes it extremely difficult to discern the significance” of the terms and conditions
27
28   RESPONSE IN OPPOSITION TO                          4
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 5 of 12




 1   hyperlink: (1) the “I agree” statement is in very small text, dwarfed by the large, green “Complete
 2   Purchase” button; (2) the hyperlink was not underlined, highlighted, capitalized, or otherwise set
 3   off from the other text; (3) the purchase page features a promotional video playing at maximum
 4   volume; and (4) the pre-checked checkbox is obscured by the presence of larger, colorful
 5   checkmarks related to nearby product advertisement on the page. (Id. at 7–8.) Thus, and in
 6   accordance with Nguyen, the Court determined that “the design and content of the checkout
 7   process distracts users from recognizing the existence of, and need to review, the Terms and
 8   Conditions, and the hyperlink was not conspicuous enough to put Plaintiff on inquiry notice.” (Id.
 9   at 8.)
10            To support its contrary position, Defendant cites to several district court decisions that
11   permitted enforcement of terms and conditions that were imperfectly presented. (See Dkt. 30 at 4–
12   5) (citing Crawford v. Beachbody, LLC, 2014 WL 6606563 (S.D. Cal. Nov. 5, 2014); Nevarez v.
13   Forty Niners Football Co., LLC, 2017 WL 3492110 (N.D. Cal. Aug. 15, 2017); Rodriguez v.
14   Experian Servs. Corp., 2015 WL 12656919 (C.D. Cal. Oct. 5, 2015)). While the terms in each of
15   these cases may have featured aspects that rendered them less conspicuous, each website
16   succeeded in a way that TTAC’s critically failed: additional language creating notice. Where
17   Nguyen held that proximity of terms “without more” is insufficient for constructive notice, “[t]he
18   without more refers to additional language” admonishing users to read the terms and alerting them
19   to the action that will manifest assent thereto. Nguyen, 763 F.3d at 1178–79; Rodriguez, 2015 WL
20   12656919 at *2 (emphasis in original). TTAC’s website does not feature the additional language
21   that gave rise to notice in the other cases. Compare (Dkt. 14-1 at ¶¶ 5) (“I agree to the terms and
22   conditions.”), with Crawford, 2014 WL 6606563 at *3 (“By clicking Place Order below, you are
23   agreeing that you have read and understand the Beachbody Purchase Terms and Conditions, and
24   Team Beachbody Terms and Conditions.”), and Nevarez, 2017 WL 3492110 at *7 (“By clicking
25   the ‘Submit Order’ button, you are agreeing to the Ticketmaster Purchase Policy and Privacy
26   Policy.”), and Rodriguez, 2015 WL 12656919 at *2 (“By clicking the button above ... you agree
27
28   RESPONSE IN OPPOSITION TO                          5
     MOTION TO STAY                                                    Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 6 of 12




 1   to our Terms of Use.”).
 2          In short, and as the Court held, TTAC’s website layout does not conspicuously present its
 3   hybridwrap terms and conditions, and it lacks critical language to give rise to inquiry notice.
 4   Defendant’s website falls short of those cited in TTAC’s motion, and the Court’s denial of the
 5   Motion to Compel was a sound decision supported by Nguyen. Defendant has not made a strong
 6   showing, and indeed little of a showing at all, that it is likely to succeed on appeal.
 7          B.        TTAC Will Not Suffer “Irreparable Harm” If A Stay Is Not Granted.
 8          With regard to the second factor, Defendant claims that it will suffer irreparable harm in
 9   the form of the loss of “speed and economy” associated with arbitration if the Court does not stay
10   this matter pending its appeal. (Dkt. 30 at 7.) As explained below, this argument fails for two
11   reasons: (1) Plaintiff’s claims are not the subject of any agreement to arbitrate, and (2) neither
12   speed nor economy will be served by staying all proceedings in this matter for what could be
13   several years.
14          TTAC cites to Alascom for the proposition that the loss of the advantages of arbitration—
15   namely “speed and economy”—is “serious, perhaps, irreparable.” Alascom, Inc. v. ITT North
16   Elec. Co., 727 F.2d 1419, 1422 (9th Cir. 1984); (Dkt. 30 at 7.) However, the Court in Alascom
17   held this harm to be serious in the context of a motion to stay arbitration pending parallel
18   litigation, assuming that an agreement had been reached: “where an order grants a stay of
19   arbitration, one party is deprived of the inexpensive and expeditious means by which the parties
20   had agreed to resolve their disputes.” Alascom, 727 F.2d at 1422 (emphasis added). The posture
21   of this case and TTAC’s appeal is crucially distinct because there is no pending arbitration that
22   the Court has stayed, and there is no enforceable agreement to arbitrate. As explained above, the
23   Court held that TTAC’s website did not provide sufficient notice to bind Plaintiff to its adhesion
24   arbitration agreement. (Dkt. 23 at 8.)
25          Further, although the Court had no need to reach Plaintiff’s arguments regarding the scope
26   of the supposed “agreement,” Plaintiff’s TCPA claim is not within the stated scope of
27
28   RESPONSE IN OPPOSITION TO                          6
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 7 of 12




 1   Defendant’s mandatory arbitration clause. (See Dkt. 18 at 7–9.) The language of TTAC’s
 2   arbitration clause purports to apply to “all claims, disputes or controversies against Company
 3   arising out of this User Agreement, or the purchase of any products or services (“Claims”).”
 4   (Dkt. 14-2) (emphasis added). This language does not encompass Plaintiff’s TCPA claim because
 5   the text messages that she received were extra-contractual conduct and an attempt by TTAC or its
 6   agents to solicit new business. Arbitration is a matter of contract and “a party cannot be required
 7   to submit to arbitration any dispute which he has not agreed so to submit.” Esparza v. SmartPay
 8   Leasing, Inc., 765 F. App'x 218, 219 (9th Cir. 2019) (quoting Samson v. NAMA Holdings, LLC,
 9   637 F.3d 915, 923 (9th Cir. 2011)). Thus, even in the unlikely event that Defendant’s appeal
10   succeeds, the question would still remain for this Court whether Plaintiff’s claims are
11   encompassed by any supposed agreement.
12          The Court has not stayed any proceedings that would deprive TTAC of “speed and
13   economy” associated with arbitration. Rather, it is Defendant that seeks to stay this matter—the
14   greatest obstacle to speedy resolution of Plaintiff’s claims is TTAC itself. The Ninth Circuit
15   estimates that oral arguments are not heard until approximately 12-20 months after a notice of
16   appeal is filed, and a decision may take up to a year to issue after oral arguments.2 In other words,
17   Defendant is asking the Court to freeze all discovery in this case for more than a year, and up to
18   three years, while the Ninth Circuit considers its appeal. The precise “harm” that Defendant
19   contends it seeks to avoid will be increased by a stay.
20          Defendant also contends that the costs associated with class discovery would constitute
21   irreparable harm when a motion to compel arbitration is denied. (Dkt. 30 at 7–8.) This is generally
22   the case when the applicable agreement to arbitrate limits or forfeits formal discovery, such that
23   the burden would be substantially greater in traditional litigation. See Ward v. Estate of Goosen,
24   2014 WL 7273911, *3–4 (N.D. Cal. Dec, 2014). Though TTAC’s purported arbitration clause
25
     2
26    See Frequently Asked Questions: Briefing/Hearing Process, UNITED STATES COURT OF APPEALS
     FOR THE NINTH CIRCUIT, https://www.ca9.uscourts.gov/content/faq.php (last visited Dec. 11,
27   2020).
28   RESPONSE IN OPPOSITION TO                         7
     MOTION TO STAY                                                  Case No. 4:20-cv-04375-HSG
          Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 8 of 12




 1   does not appear to formally limit discovery, the point is moot because, even if it were enforceable
 2   against Shultz (it is not), the “agreement” to arbitrate does not extend to Plaintiff’s TCPA claims,
 3   which do not “aris[e] out of this User Agreement, or the purchase of any products or services.”
 4   (Dkt. 14-1 at ¶ 10.)3
 5          This is not an instance of a party being deprived of the advantages of a “bargained-for”
 6   arbitration, as TTAC would have the Court believe. (Dkt. 30 at 7.) Defendant sought to bind
 7   Shultz to an adhesion agreement to arbitrate, and the Court refused because Plaintiff was without
 8   notice of the terms and thus could not agree to be bound. Even if enforceable, the agreement to
 9   arbitrate would not apply to Plaintiff’s TCPA claims, and therefore discovery related to those
10   claims will not constitute an irreparable harm that a stay could prevent. Likewise, the harm to
11   “speed and economy” would only be exacerbated by a stay. The second factor does not weigh in
12   favor of Defendant’s request.
13          C.      Plaintiff Will Be Injured By Staying This Case.
14          The last two factors considered by the courts are harm to the non-moving party and the
15   public interest. Mohamed, 115 F. Supp. 3d at 1027–28. TTAC asserts that Plaintiff will not suffer
16   any continued harm because “[t]he relationship between the parties has ended.” (Dkt. 30 at 8.) But
17   any “relationship” that may have existed between the parties ended before Plaintiff began
18   receiving text messages—Defendant claims that Plaintiff made a purchase from its website on
19   April 13, 2018 (dkt. 14-1 at ¶ 7), but the text messages began in November 2019—more than a
20   year and a half later. (Dkt. 1 at ¶ 19.) Further, Plaintiff seeks injunctive relief in her Complaint,
21   which is necessary to prevent TTAC from continuing its unlawful telemarketing practices
22   directed not just to herself, but to any class members. (Dkt. 1 at 11 (seeking “[a]n injunction
23   requiring Defendant to cease all unsolicited text messaging activities, and otherwise protecting the
24
25   3
       TTAC also leans on its class action waiver to suggest that Plaintiff cannot conduct discovery
26   related to representative claims. (Dkt. 30 at 8.) Plaintiff maintains, and has already argued before
     the Court, that the class action waiver included Defendant’s terms and conditions (assuming they
27   were enforceable) is unconscionable or otherwise unenforceable. (Dkt. 18 at 9–11.)
28   RESPONSE IN OPPOSITION TO                          8
     MOTION TO STAY                                                    Case No. 4:20-cv-04375-HSG
             Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 9 of 12




 1   interests of the Class”); see also id. at ¶ 27.) Even if Shultz does not receive another message,
 2   every month that this matter is delayed is another month for Defendant to continue its automated
 3   telemarketing campaign to other consumers unchecked and exacerbate the harms at issue in the
 4   case.
 5            In addition to the harm associated with continued telemarketing, Plaintiff’s ability to
 6   pursue this action would be harmed by a stay. Generally, a delay that results from a stay can harm
 7   plaintiffs because it threatens the availability of evidence. Blue Cross & Blue Shield of Ala. v.
 8   Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007) (recognizing that “[d]elay
 9   inherently increases the risk that witnesses’ memories will fade and evidence will become stale”).
10   TTAC represents that it has instituted a hold for relevant records and issued a preservation notice
11   to a non-party, but these measures do not change the fact that the stay Defendant seeks could
12   extend for, according to the Ninth Circuit’s own approximation, up to 32 months. If Plaintiff is
13   unable to issue discovery or subpoenas to secure evidence possessed by Defendant and its agents
14   for another year or two, Shultz will undoubtedly be prejudiced in her ability to support her claims
15   for relief. In short, Plaintiff will likely suffer harm if the case is stayed because she would be
16   unable to even discover evidence material to her claims for the duration of any stay, during which
17   time Defendant could continue its unlawful practices. This factor weighs against a stay.
18            With regard to the public interest, Defendant suggests that policies encouraging arbitration
19   and the preservation of judicial resources favor the requested stay. (Dkt. 30 at 8–9.) While that
20   may be true, the public interest in these policies cannot supersede the reality that Plaintiff never
21   agreed to arbitrate her claims. Further, Plaintiff seeks to bring an end to Defendant’s unlawful
22   telemarketing activities, which likely affect a great number of consumers. The public interest
23   undoubtedly favors timely enforcement of the TCPA to prevent unlawful, intrusive calls. See Barr
24   v. Am. Ass'n of Political Consultants, Inc, 140 S. Ct. 2335, 2356, 207 L. Ed. 2d 784 (2020)
25   (referring to “the tens of millions of consumers who would be bombarded every day with nonstop
26   robocalls notwithstanding Congress's clear prohibition of those robocalls”).
27
28   RESPONSE IN OPPOSITION TO                          9
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
            Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 10 of 12




 1            The stay requested by Defendant could last for several years. A stay of this length will
 2   serve only to harm Plaintiff and her ability to pursue her claims. Likewise, to the extent the public
 3   interest may favor staying these proceedings, it does not outweigh the remaining factors that
 4   counsel against TTAC’s request. The Court should deny Defendant’s motion.
 5   III.     CONCLUSION
 6            Defendant’s Motion to Stay this matter pending resolution of its appeal should be denied.
 7   TTAC has not made a strong showing that it is likely to succeed on appeal because the Court
 8   applied the prevailing standards from Nguyen to determine that Defendant’s website did not
 9   provide adequate notice to Plaintiff of the subject terms and conditions to create an enforceable
10   agreement. Defendant will not suffer “irreparable harm” because Shultz did not agree to
11   arbitration, and even if TTAC’s adhesion agreement were enforceable, Plaintiff’s TCPA claim
12   falls outside the clause’s terms. Staying this matter will serve only to harm Plaintiff’s ability to
13   pursue relief on behalf of herself and the Class. Accordingly, the Court should deny the motion,
14   permit the parties to proceed, and award any such relief as it deems necessary and just.
15
                                                    Respectfully submitted,
16
17   Dated: December 11, 2020                       MICHELLE SHULTZ, individually and on behalf
                                                    of all others similarly situated,
18
                                                    By: /s/ Patrick H. Peluso
19
                                                    Richard T. Drury (SBN 163559)
20                                                  richard@lozeaudrury.com
                                                    Rebecca Davis (SBN 271662)
21                                                  rebecca@lozeaudrury.com
                                                    LOZEAU DRURY LLP
22                                                  1939 Harrison, Suite 150
                                                    Oakland, CA 94612
23                                                  Telephone: (510) 836-4200
                                                    Facsimile: (510) 836-4205
24
                                                    Patrick H. Peluso*
25                                                  ppeluso@woodrowpeluso.com
                                                    Taylor T. Smith*
26                                                  tsmith@woodrowpeluso.com
                                                    WOODROW & PELUSO, LLC
27
28   RESPONSE IN OPPOSITION TO                         10
     MOTION TO STAY                                                   Case No. 4:20-cv-04375-HSG
        Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 11 of 12




                                       3900 East Mexico Avenue, Suite 300
 1                                     Denver, Colorado 80210
                                       Telephone: (720) 213-0676
 2                                     Facsimile: (303) 927-0809
 3
                                       Attorneys for Plaintiff and the Class
 4
                                       * Pro Hac Vice
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   RESPONSE IN OPPOSITION TO           11
     MOTION TO STAY                                     Case No. 4:20-cv-04375-HSG
         Case 4:20-cv-04375-HSG Document 33 Filed 12/11/20 Page 12 of 12




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF system on
 4   December 11, 2020.
 5                                                        /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   RESPONSE IN OPPOSITION TO                      12
     MOTION TO STAY                                                Case No. 4:20-cv-04375-HSG
